Case: 17-60080      Document: 00514358009         Page: 1    Date Filed: 02/22/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 17-60080
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                         February 22, 2018
INGRID RUIZ-LAJU,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A205 730 265


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Ingrid Ruiz-Laju, a native and citizen of Guatemala, petitions this court
for review of the Board of Immigration Appeals’ (BIA) decision dismissing her
appeal of the Immigration Judge’s (IJ) denial of her application for asylum,
withholding of removal, and relief under the Convention Against Torture
(CAT). She contends that the BIA erred in concluding that she had failed to
show that she was a member of a particular social group, comprised of a subset


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60080    Document: 00514358009     Page: 2   Date Filed: 02/22/2018


                                 No. 17-60080

of her nuclear family that was threatened by extortionists after her parents
failed to pay the demanded money. The BIA acknowledged that a family unit
could constitute a particular social group. However, the BIA concluded that
Ruiz-Laju had not shown that she was targeted on account of her family
membership but instead in an effort to compel her mother to pay. See Ramirez-
Mejia v. Lynch, 794 F.3d 485, 492 (5th Cir. 2015).
      In addition, Ruiz-Laju asserts that the BIA erred in concluding that she
did not suffer persecution on a protected ground. This court has held that
unfulfilled threats against an individual typically do not rise to the level of
persecution. See Eduard v. Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004). The
BIA also noted that Ruiz-Laju was not entitled to relief because the threats
arose from her parents’ failure to pay extortionists and this court had held that
economic extortion does not rise to the level of persecution based on a protected
ground. See Garcia v. Holder, 756 F.3d 885, 890 (5th Cir. 2014); Castillo-
Enriquez v. Holder, 690 F.3d 667, 668 (5th Cir. 2012). Although Ruiz-Laju
correctly notes that the extortionists did not demand payments from her
personally, she has not shown that the record compels a contrary conclusion
from that reached by the BIA. See Wang v. Holder, 569 F.3d 531, 537 (5th Cir.
2009).
      Ruiz-Laju also challenges the BIA’s conclusion that she failed to
establish a reasonable fear of future persecution because she was able to
relocate within Guatemala. Because she did not establish past persecution,
Ruiz-Laju was required to establish that internal relocation would not be
reasonable. 8 C.F.R. § 1208.13(b)(3)(i). She argues that because it was possible
that the extortionists could find her family despite her parents’ move to a rural
area, relocation was not feasible. The fact that her parents had not been
harmed or targeted during the years since their move weighs against a finding



                                       2
    Case: 17-60080    Document: 00514358009     Page: 3   Date Filed: 02/22/2018


                                 No. 17-60080

of a reasonable fear of persecution. See Eduard, 379 F.3d at 193. She also
maintains that relocation to the area where her parents now lived would not
be reasonable because its rural nature would make it difficult for her to find a
job commensurate with her advanced education, she may not receive adequate
medical care if she became ill, and she would be limited socially.           See
§ 1208.13(b)(3) (listing factors to consider in determining the reasonableness
of relocation). Even if some of the pertinent factors weigh against relocation,
she has not established that the record compels a conclusion that relocation
would be improper, given that her parents have not been harmed and Ruiz-
Laju would have the support of her family. See id.; Wang, 569 F.3d at 537.
      In her final ground for relief, Ruiz-Laju maintains that the BIA wrongly
found that she was not entitled to withholding of removal. Because she “has
failed to establish the less stringent ‘well-founded fear’ standard of proof for
asylum relief,” Ruiz-Laju is “necessarily also unable to establish an
entitlement to withholding of removal.” Dayo v. Holder, 687 F.3d 653, 658-59
(5th Cir. 2012) (internal quotation marks and citation omitted). Ruiz-Laju has
not challenged the BIA’s denial of CAT relief, and any such claim is deemed
abandoned. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Accordingly, Ruiz-Laju’s petition for review is DENIED.




                                       3